Case 1:19-ap-01151-VK       Doc 24 Filed 06/16/20 Entered 06/16/20 15:31:12   Desc
                             Main Document    Page 1 of 2



  1   REBECCA LAWLOR CALKINS (SBN 195593)
      rebecca.calkins@gmlaw.com
  2   KATHLEEN C. HIPPS (SBN 268019)
      kathleen.hipps@gmlaw.com
  3
      GREENSPOON MARDER LLP
  4   1875 Century Park East, Suite 1900
      Los Angeles, California 90067
  5   Telephone: (323) 880-4520
      Facsimile: (954) 771-9264
  6

  7
      Attorneys for Debtor and Defendant
  8   PETER M. SELTZER

  9
                                 UNITED STATES BANKRUPTCY COURT
 10                               CENTRAL DISTRICT OF CALIFORNIA
 11
                                   SAN FERNANDO VALLEY DIVISION

 12   PETER SELTZER                              )
                                                 ) Case No.: 2:19-BK-11696-VK
 13                 Debtor,                      )
                                                 ) Chapter 7
 14                                              )
      DARREN KESSLER, an individual              ) Adversary Case No. 1:19-ap-01151-VK
 15                                              )
                    Plaintiff,                   ) DEFENDANT’S         WITHDRAWAL       OF
 16                 v.                           ) AMENDED NOTICE AND MOTION TO
                                                 ) DISMISS      COMPLAINT        FOR   THE
 17                                              )
      PETER SELTZER, an individual               ) DENIAL OF DISCHARGE PURSUANT TO
 18                                              ) FRCP 12b(6) & FRCP 9(b) FILED ON JUNE
                    Defendant.                   ) 3, 2020, DOCKET NO. 20
 19                                              )

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                  1
                                    WITHDRAWAL OF MOTION TO AMEND
Case 1:19-ap-01151-VK       Doc 24 Filed 06/16/20 Entered 06/16/20 15:31:12                Desc
                             Main Document    Page 2 of 2



  1          Pursuant to the Court’s instruction in its Notice of Filer of Error and/or Deficient Document

  2   of Mismatch between filed document and docket event, Docket No. 21, in the adversary action in

  3   above-captioned matter, Defendant Peter Seltzer (“Seltzer”) hereby withdraws its Amended Notice

  4   and Motion to Dismiss, Docket No. 20, filed on June 3, 2020.

  5          Seltzer will re-file the document using the correct docket event as instructed by the Court.

  6
       Dated: June 16, 2020                                GREENSPOON MARDER LLP
  7
                                                           By:     /s/ Kathleen C. Hipps
  8                                                                 Kathleen C. Hipps
                                                           Attorneys for Debtor and Defendant PETER
  9
                                                           M. SELTZER
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                       2
                                    WITHDRAWAL OF MOTION TO AMEND
